DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest an optical submarine cable system, wherein: an optical submarine relay apparatus is arranged in each relay section of an optical submarine cable, the optical submarine relay apparatus includes an optical amplifier and a Laser Diode (LD) driving device for excitation configured to output an excitation light for exciting the optical amplifier, the LD driving device for excitation includes a plurality of LD driving circuits, and power feeding lines for feeding power to the plurality of respective LD driving circuits are connected in parallel to one another, and a current supplied from the optical submarine cable is branched and supplied to the plurality of LD drive circuits through the power feeding lines.
Specifically, the closest prior art found by Examiner, e.g. US 20160028209 A1 and US 6714394 B1, fails to obviate the concept of a power feeding structure for LD driving circuits used to supply branched current to said driving circuits through parallel connected power feeding lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637